DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions 
00.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
It is noted, however, that if determining the status of this application as being subject to first inventor to file provisions of the AIA  is incorrect, then any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the rationale supporting the rejection, and prior art relied upon, if any, would be the same under the AIA  and pre-AIA  statuses. 
Restriction Requirement
01.	This Office Action includes:
(1) a Requirement for Restriction between non-Species inventions, and
(2) a Requirement for Restriction between Species inventions. 
A Reply to this Action will be NON-RESPONSIVE if it fails to include:
(1) an election of a specific non-Species invention, and
(2) an election of a specific Species invention. 
02.	Applicant is required under 35 U.S.C. § 121 to elect one of the following patentably distinct inventions for prosecution on the merits:
Group I.	Claims 1-12, 20, and 21 which are drawn to a product and are classified in class 257. Note the further Species restriction if this Group is elected. 
.	Claims 13-19, which are drawn to a process and are classified in class 438. Note the further Species restriction if this Group is elected. 
Groups I and II are related as a product made and a method/process for making a product. See M.P.E.P. § 806.05(f). 
Under 35 U.S.C. § 121, Applicant is required to elect a single Group for prosecution on the merits to which the claims shall be restricted.
A complete reply to this requirement must: 
1.	elect a Group to be examined even though the requirement may be traversed (see, for example, 37 CFR § 1.143); and
2.	identify all claims reading on the elected Group, including any claims subsequently added (see, for example, M.P.E.P. § 809.02(a)).
An argument that all claims are allowable, or that the requirement is in error, is nonresponsive unless accompanied by an election. See, for example, M.P.E.P § 818.03(b). 
If claims are added after the election, Applicant must indicate each added claim that belongs to the elected Group. See, for example, M.P.E.P. § 809.02(a).
The election may be made with or without traverse. To preserve a right to petition under 37 CFR § 1.144, Applicant must elect with traverse. See, for example, M.P.E.P. § 818.03(c). To be a timely, a traversal must be presented at the time of election. Failing to traverse timely loses the right to petition under 37 CFR § 1.144. 

Should Applicant traverse on the ground that the inventions are not patentably distinct, Applicant must provide reasons in support thereof. Applicant must identify evidence now of record, or submit evidence, showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by Applicant, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a 35 U.S.C. § 103 rejection of the other invention(s).
To comply with 37 CFR § 1.48(b), Applicant must amend the inventorship if cancellation of claim(s) to a non-elected invention(s) results in one or more of the then named inventors to cease being an inventor of at least one claim remaining in the application. Amending inventorship must be accompanied by a request under 37 CFR § 1.48(b) and include the fee required under 37 CFR § 1.17(i). 
Restriction for examination purposes is proper because the above-identified inventions are independent or distinct for the reasons given below, and there would be a serious search and examination burden if restriction were not required. 
03.		A Restriction Requirement is proper if: (1) the inventions are "distinct," and (2) examining the inventions together would be a "serious burden." See, M.P.E.P. § 803I. See also M.P.E.P. § 808, stating that a proper restriction requirement must satisfy both prongs. 
In the case of a product made and a method/process for making a product, the inventions are distinct if one of the following can be shown: (1) that the process as claimed can be used to make another and materially different product, or (2) that the product as claimed can be made by another and materially different process. See M.P.E.P. § 806.05(f)).

In the instant case, invention of Group II (the process of making a product, as claimed) can be used to make a product not requiring Si substrate, which is required for the products of Group I inventions. 
The first prong of the test, therefore, is satisfied.
In the instant case, moreover, searching for and examining the inventions of the different Groups together is a serious burden on Examiner because, as shown by their different classifications, the inventions have acquired a separate status in the art. Additionally, since the inventions are differently classified, examining the inventions is a serious burden because examining them together requires searching different classes/subclasses or electronic resources, and employing different search queries. See M.P.E.P. § 808.02, describing how "serious burden" on Examiner is established. Furthermore, the inventions of the different Groups are likely to raise different non-prior art issues under 35 U.S.C. § 101 or 35 U.S.C. § 112(a), or both. 
The second prong of the test, therefore, is also satisfied.
Accordingly, restricting Groups I and II from each other is proper. 
04.	Applicant has been required to elect between product and process claims.
Where claims directed to the product are elected, and the product claims are subsequently found allowable, withdrawn process claims that depend from, or otherwise require all the limitations of, the allowable product claim will be considered for rejoinder.
All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See M.P.E.P. § 821.04(b).
To retain the right to rejoinder, therefore, process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. §§ 101, 102, 103 and 112.
Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained.
The prohibition against double patenting rejections of 35 U.S.C. § 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See M.P.E.P. § 804.01.
05.	In addition to the Requirement that Applicant elects between inventions, as described above, Applicant is required under 35 U.S.C. § 121 to elect one of the following Species for prosecution on the merits: 
Species A:	An embodiment described with respect to FIG. 1A.
Species B:	An embodiment described with respect to FIG. 1B.
Species C:	An embodiment described with respect to FIG. 1C.
Under 35 U.S.C. § 121, Applicant is required to elect a single disclosed Species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
The elected Species must correspond to the elected Group of Inventions, identified above. Failure to do so will result in an Office Action noting the Reply as being non-responsive. 
A Requirement to Elect between Species is proper if: (1) the Species are "distinct," and (2) examining the Species together would be a "serious burden." See, M.P.E.P. § 803I. See also M.P.E.P. § 808, stating that a proper restriction requirement must satisfy both prongs. 
The above-identified Species are patentably distinct because they have mutually exclusive characteristics (as shown in the embodiments' figures and explained by the text associated with the embodiments' figures). In addition, these Species are not obvious variants of each other based on the current record.
The first prong of the test therefore is satisfied. 
Additionally, searching for and examining these distinct Species together causes serious burden. In the instant case, searching for the mutually exclusive characteristics of these distinct Species requires searching different fields of search (including employing different search queries). See, for example, M.P.E.P. § 808.02 clearly stating that different field of search is a way to establish serious burden. And the prior art applicable to one Species would not likely be applicable to other Species. See, for example, M.P.E.P. § 808.02(C). Furthermore, these distinct Species are likely to raise different non-prior art issues under 35 U.S.C. § 101 or 35 U.S.C. § 112(a), or both. 
The second prong of the test therefore is also satisfied.
Accordingly, requiring election between the different Species is proper. 
A complete reply to this requirement must: 
1.	elect a Species to be examined even though the requirement may be traversed (see, for example, 37 CFR § 1.143); and
2.	identify all claims reading on the elected Species, including any claims subsequently added (see, for example, M.P.E.P. § 809.02(a)).
An argument that all claims are allowable, or that the requirement is in error, is nonresponsive unless accompanied by an election. See, for example, M.P.E.P § 818.03(b). 
If claims are added after the election, Applicant must indicate each added claim that is readable on the elected Species. See, for example, M.P.E.P. § 809.02(a).
The election may be made with or without traverse. To preserve a right to petition under 37 CFR § 1.144, Applicant must elect with traverse. See, for example, M.P.E.P. § 818.03(c). To be timely, a traversal must be presented at the time of election. Failing to traverse timely loses the right to petition under 37 CFR § 1.144. 
If the traversal to the Restriction Requirement does not distinctly and specifically point out supposed errors in the Requirement, the election shall be treated as an election without traverse. See, for example, M.P.E.P § 818.03(a).
Should Applicant traverse on the ground that the Species are not patentably distinct, Applicant must provide reasons in support thereof. Applicant must identify evidence now of record, or submit evidence, showing the Species to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by Applicant, if the Examiner finds one of the Species unpatentable over the prior art, the evidence or admission may be used in a 35 U.S.C. § 103 rejection of the other Species.
To comply with 37 CFR § 1.48(b), Applicant must amend the inventorship if cancellation of claim(s) to a non-elected invention(s) results in one or more of the then named inventors to cease being an inventor of at least one claim remaining in the application. Amending inventorship must be accompanied by a request under 37 CFR § 1.48(b) and include the fee required under 37 CFR § 1.17(i).
Upon the allowance of a generic claim, pending claim(s) that have been withdrawn from consideration as being directed to non-elected Species will be considered if they dependent from, or otherwise require all the limitations of, the allowed generic claim. 
CONCLUSION
06.	A shortened statutory period for reply to this Office Action is set to expire TWO MONTHS from the mailing date of this Office Action. Extension of this time period may be granted under 37 CFR § 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
Any inquiry concerning this communication or earlier communications from an examiner should be directed to Examiner Hrayr A. Sayadian, at (571) 272-7779, on Monday through Friday, 7:30 am – 4:00 pm ET.
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814
1-571-272-7779